Citation Nr: 0601917	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  99-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office, in 
Wichita, Kansas.  The Board remanded this issue, along with 
others, to the RO in February 2003 for the purpose of 
obtaining additional information with respect to the 
veteran's claims.  

After the case was returned to the Board, the Board issued a 
Decision/Remand in September 2003.  Four of the five issues 
then on appeal were adjudicated.  The issue noted on the 
front page of this action was remanded again for additional 
development and the gathering of information.  The claim has 
since been returned to the Board for review and adjudication.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran is service-connected for PTSD and for the 
residuals of a right ankle sprain.  The psychiatric condition 
has been assigned a 50 percent disability rating and the 
ankle disorder has been noncompensably evaluated.  

3.  The evidence of record indicates the veteran has three 
years of high school and experience working as a forklift 
operator.  He last worked in 1989.

4.  The veteran's service-connected disabilities do preclude 
him from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the veteran's service-
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to a 
TDIU rating.  

The veteran has requested a total disability evaluation based 
on individual unemployability due to his service-connected 
disabilities.  The veteran's two service-connected 
disabilities are post-traumatic stress disorder (PTSD), and 
the residuals of severely sprained/fractured left ankle.  The 
veteran's psychiatric disorder has been assigned a 50 percent 
disability evaluation; the left ankle disorder is 
noncompensably rated.  The veteran and his accredited 
representative contend that he is unable to maintain 
substantially gainful employment as a result of the symptoms 
and manifestations produced by his psychiatric disorder.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2005).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2005) are met.  
See 38 C.F.R. § 3.340(a)(2) (2005).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2005).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  38 
C.F.R. § 4.16(b) (2005).

If a total disability rating is based on a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2005).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for only two 
disabilities and while one of those disabilities has been 
assigned a rating in excess of 40 percent, the combined 
disability evaluation does not equal or exceed the required 
70 percent.  The record reflects that the veteran has 
completed three years of high school but does not have any 
specialized vocational education.  He has experience as a 
forklift operator but he has not been gainfully employed 
since March of 1989.  

The veteran maintains that the manifestations and symptoms 
produced over the years by his service-connected mental 
disability prevent him from obtaining and maintaining gainful 
employment.  A review of the veteran's VA medical treatment 
records indicates that there is some truth in the veteran's 
assertions.  Specifically, two letters written by the 
Clinical Director of Behavioral Health Service of the 
Eisenhower VA Medical Center, dated September and October 
2003, reported that the veteran was unemployable based on his 
PTSD.  The medical doctor further stated:

	. . . [the veteran] has been 
unemployable due to Posttraumatic Stress 
Disorder (PTSD) since 1989.  It is my 
opinion that his PTSD and affective 
disorder have been commingled for many 
years and that his unemployability in 
1989 was based on an overlapped condition 
of PTSD and affective disturbance that 
cannot be separated into independent 
influences on his functional ability.

Both letters were written on VA letterhead.  

Also included in the claims folder are VA psychiatric 
examinations dated August 2001 and May 2003.  In those 
examinations, the examiners discussed the symptoms and 
manifestations produced by the veteran's psychiatric 
disorders.  It is noted that neither examiner opined that the 
veteran's was precluded from obtaining and maintaining 
gainful employment as a result of his service-connected PTSD.  

A fourth doctor examined the veteran in January 2004.  The 
examination produced similar results in that the veteran was 
diagnosed with PTSD and a bipolar disorder.  Upon further 
reviewing the veteran's claim folder and after interviewing 
the appellant, the doctor wrote the following:

	. . . whether this service-connected 
posttraumatic stress disorder has caused 
his employment problem.  It is more 
likely than not, based upon the patient's 
interview, his initial problems of 
employment were due to his manic behavior 
at that time.  He had been gainfully 
employed and steadily worked for many 
years but, when the company he worked for 
went bankrupt, he was unable to change 
his work habits in a changing work 
environment.  This was more likely due to 
problems with the bipolar affective 
disorder than posttraumatic stress 
disorder. . . .

It is my judgment therefore that it is 
less likely than not that his employment 
difficulties are due to posttraumatic 
stress disorder and more likely than not 
that, in 1985 when the problem of 
employment became critical, that they 
were due to bipolar affective disorder.  

To provide a recap, the veteran's VA treating physician 
concluded that the veteran was prevented from being gainfully 
employed because of his service-connected PTSD.  Three 
nonmedical doctors have hypothesized that the veteran's 
inability to work has been caused by his nonservice-connected 
bipolar disorder.  The veteran's treating medical doctor has 
stated that the symptoms and manifestations produced by the 
bipolar disorder and the PTSD were so inextricably 
intertwined that it would be very difficult to differentiate 
between the two conditions.  

The term "substantially gainful occupation" was discussed 
by the United States Court of Appeals for Veterans Claims 
(hereinafter the Court), in Faust v. West, 13 Vet. App. 342 
(2000).  Although 38 C.F.R. § 4.16(a) (2005) does not 
specifically define what substantially gainful employment is, 
it does provide that "marginal employment" is not 
substantially gainful employment, and thus implies that 
employment that is more than marginal may be considered to be 
"substantially gainful employment".  Id. at 355-56; citing 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) 
(stating that, for the purposes of § 4.16(a), "substantially 
gainful employment . . . . suggests a living wage").  The 
Court also noted that Social Security Administration 
regulations define "substantially gainful activity" as 
"work that -- (a) involves doing significant productive 
physical or mental duties; and (b) is done . . . for pay or 
profit", 20 C.F.R. § 404.1509, and held that where, the 
veteran became employed, as shown by clear and convincing 
evidence, at a substantially gainful occupation -- i.e., one 
that provides annual income that exceeds the poverty 
threshold for one person, such employment constitutes, as a 
matter of law, a substantially gainful occupation.  Faust, 13 
Vet. App at 355-56.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  
See also 38 C.F.R. §§ 4.1, 4.15 (2005).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service- 
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2005).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2005).

In determining whether a TDIU is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When evaluating the 
veteran's psychiatric disability and its effect on his 
ability to obtain and maintain gainful employment, the Board 
is mindful that when it is not possible to separate the 
effects of the service-connected condition from a non-service 
connected condition, 38 C.F.R. § 3.102 (2005) [which requires 
that reasonable doubt be resolved in the veteran's favor] 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In Mittleider, the veteran had been 
diagnosed with PTSD and various personality disorders and 
there was no medical evidence in the record separating the 
effects of the service-connected disability from the 
nonservice-connected disorders.  Id. at 182.  The Board finds 
this case nearly indistinguishable from Mittleider in that 
there is medical evidence of record that the veteran's 
psychiatric manifestations and symptoms associated with 
bipolar disorder and PTSD are inextricably intertwined with 
one another and they cannot be separated out from each other.

Additionally, the Board concludes that the reasoning found in 
Hodges v. Brown, [5 Vet. App. 375 (1993)], et. al., like 
Mittleider, applies to this case.  [The established VA policy 
is that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated as totally disabled."  
Id.]  While the medical records are not without some 
ambiguity, the VA medical records contain statements from the 
veteran's VA treating physician that indicate that the 
veteran is totally disabled as a result of his service-
connected PTSD.  

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's other nonservice-connected 
disabilities and lack of other service-connected disorders, 
the Board concludes that the totality of the evidence in the 
file appears to be at least in approximate balance.  As the 
Board is unable to conclude that the preponderance of the 
evidence is against the claim, the claim may not be denied.  
Therefore, pursuant to 38 C.F.R. § 4.16 (2005), it is the 
decision of the Board that the veteran's service-connected 
disabilities render him unable to attain and maintain gainful 
employment, and a total disability rating for compensation 
based on individual unemployability due to his service-
connected disorders is warranted.  The veteran's claim is 
granted.  


ORDER

TDIU due to the veteran's service-connected disabilities is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


